ORDER
PER CURIAM.
Donald Johnson (“Defendant”) appeals from the judgment upon his conviction by a jury of first-degree child molestation, Section 566.067, RSMo 2000.1 Defendant argues the trial court erred and abused its discretion in precluding Defendant from introducing and playing the complete twenty minute Child Advocacy Center interview. In addition, Defendant argues the trial court plainly erred in allowing the State to put on three separate witnesses following the victim to testify to precisely the same statements.
We have reviewed the briefs of the parties and the reqord on appeal and find the trial court did not err or abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000.